Title: To Thomas Jefferson from John Hawkins, 1 March 1805
From: Hawkins, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond 1t. March 1805
                  
                  Being inform’d your are about arecting a deer park on your farm in Virginia I wish to inform you I can furnish you with a cupple of Elks. I have mail and the female They are rising five years old the female is now with young. I have been at a great trubble and expence in bringing them from the State of Kentucky to this place—if it suits you to purchase Them Sir you will please to write me immediately, as I wish to carry them on provided it dont suit You to purchase. 
                  I am Sir with Every Sentiment of Esteem your obt. Sevt.
                  
                     John Hawkins 
                     
                  
               